DETAILED ACTION

	Claims 1 – 22, which are currently pending, are fully considered below. 

Information Disclosure Statement
The information disclosure statement (IDS) submitted on January 20, 2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.
Claims 1 – 22 are rejected under 35 U.S.C. 101 as claiming the same invention as that of claims 1 - 22 of prior U.S. Patent No. 11/321,292. This is a statutory double patenting rejection.

Instant claims
U.S. Patent 11/321,292
1. (Original) A system for processing a set of data objects, each data object of the set of data objects specifying a fixed constituent data object and a variable constituent data object, the system comprising:
a processor;
a memory coupled with the processor;
first logic stored in the memory and executable by the processor to cause the processor to obtain the fixed constituent data object and the variable constituent data object for each data object of the set of objects;
second logic stored in the memory and executable by the processor to cause the processor to analyze the fixed constituent data objects to allocate each fixed constituent data object to one of a plurality of fixed groups, the fixed constituent data objects in each fixed group of the plurality of fixed groups having a common set of properties;
third logic stored in the memory and executable by the processor to cause the processor to analyze the variable constituent data objects to allocate each variable constituent data object to one of a plurality of variable groups, the variable constituent data objects in each variable group of the plurality of variable groups having a common set of properties;
fourth logic stored in the memory and executable by the processor to cause the processor to determine a net magnitude for each fixed group of the plurality of fixed groups and for each variable group of the plurality of variable groups;
fifth logic stored in the memory and executable by the processor to cause the processor to determine a historical component for each variable constituent data object;
sixth logic stored in the memory and executable by the processor to cause the processor to determine a net historical magnitude for each variable group of the plurality of variable groups based on the historical components of the variable constituent data objects in the variable group; and
seventh logic stored in the memory and executable by the processor to cause the
processor to define at least one representative data object to represent the fixed and variable constituent data objects in each pair of fixed and variable groups having a matching common set of properties, the at least one representative data object maintaining the net magnitudes of the fixed group and the variable group and maintaining the net historical magnitude of the variable group.
1. A system for processing a set of data objects, each data object of the set of data objects specifying a fixed constituent data object and a variable constituent data object, the system comprising: 
a processor; 
a memory coupled with the processor; first logic stored in the memory and executable by the processor to cause the processor to obtain the fixed constituent data object and the variable constituent data object for each data object of the set of objects; 
second logic stored in the memory and executable by the processor to cause the processor to analyze the fixed constituent data objects to allocate each fixed constituent data object to one of a plurality of fixed groups, the fixed constituent data objects in each fixed group of the plurality of fixed groups having a common set of properties; third logic stored in the memory and executable by the processor to cause the processor to analyze the variable constituent data objects to allocate each variable constituent data object to one of a plurality of variable groups, the variable constituent data objects in each variable group of the plurality of variable groups having a common set of properties; 
fourth logic stored in the memory and executable by the processor to cause the processor to determine a net magnitude for each fixed group of the plurality of fixed groups and for each variable group of the plurality of variable groups; 
fifth logic stored in the memory and executable by the processor to cause the processor to determine a historical component for each variable constituent data object; 
sixth logic stored in the memory and executable by the processor to cause the processor to determine a net historical magnitude for each variable group of the plurality of variable groups based on the historical components of the variable constituent data objects in the variable group; and seventh logic stored in the memory and executable by the processor to cause the processor to define at least one representative data object to represent the fixed and variable constituent data objects in each pair of fixed and variable groups having a matching common set of properties, the at least one representative data object maintaining the net magnitudes of the fixed group and the variable group and maintaining the net historical magnitude of the variable group.
2. (Original) The system of claim 1, wherein at least one of the variable groups comprises first and second variable constituent data objects having different start dates.
2. The system of claim 1, wherein at least one of the variable groups comprises first and second variable constituent data objects having different start dates
3. (Original) The system of claim 1, wherein the seventh logic is configured to further cause the processor to implement an optimization procedure to define the at least one representative data object for each pair of fixed and variable groups.
3. The system of claim 1, wherein the seventh logic is configured to further cause the processor to implement an optimization procedure to define the at least one representative data object for each pair of fixed and variable groups.
4. (Original) The system of claim 1, wherein the common set of properties comprises a common end date.
4. The system of claim 1, wherein the common set of properties comprises a common end date.
5. (Original) The system of claim 1, wherein the fifth logic is configured to further cause the processor to determine the historical component for each variable constituent data object based on a series of data events since a start date of the data object.
5. The system of claim 1, wherein the fifth logic is configured to further cause the processor to determine the historical component for each variable constituent data object based on a series of data events since a start date of the data object.
6. (Original) The system of claim 5, wherein each data event in the series of data events establishes a rate magnitude.
6. The system of claim 5, wherein each data event in the series of data events establishes a rate magnitude.
7. (Original) The system of claim 6, wherein the rate magnitude is an interest rate.
7. The system of claim 6, wherein the rate magnitude is an interest rate.
8. (Original) The system of claim 1, wherein the historical component is representative of a data event occurring on a start date of the data object.
8. The system of claim 1, wherein the historical component is representative of a data event occurring on a start date of the data object.
9. (Original) The system of claim 8, wherein the data event establishes an index magnitude.
9. The system of claim 8, wherein the data event establishes an index magnitude.
10. (Original) The system of claim 9, wherein the index magnitude is an inflation index.
10. The system of claim 9, wherein the index magnitude is an inflation index.
11. (Original) The system of claim 1, wherein the fourth logic is configured to further cause the processor to determine, for each fixed group, a magnitude for each fixed constituent data object in the fixed group based on a notional transactional level for the fixed constituent data object and a coupon rate for the fixed constituent data object.
11. The system of claim 1, wherein the fourth logic is configured to further cause the processor to determine, for each fixed group, a magnitude for each fixed constituent data object in the fixed group based on a notional transactional level for the fixed constituent data object and a coupon rate for the fixed constituent data object.
12. (Original) The system of claim 1, wherein the fourth logic is configured to further cause the processor to determine, for each variable group, a magnitude for each variable constituent data
object in the fixed group based on a notional transactional level for the variable constituent data object.
12. The system of claim 1, wherein the fourth logic is configured to further cause the processor to determine, for each variable group, a magnitude for each variable constituent data object in the fixed group based on a notional transactional level for the variable constituent data object.
13. (Original) The system of claim 1, wherein the seventh logic is configured to further cause the processor to define the at least one representative data object such that the at least one representative data object has a cumulative fixed magnitude, a cumulative variable magnitude, and a cumulative historical magnitude equal to the net magnitude of the fixed group, the net magnitude of the variable group, and the net historical magnitude of the variable group, respectively.
13. The system of claim 1, wherein the seventh logic is configured to further cause the processor to define the at least one representative data object such that the at least one representative data object has a cumulative fixed magnitude, a cumulative variable magnitude, and a cumulative historical magnitude equal to the net magnitude of the fixed group, the net magnitude of the variable group, and the net historical magnitude of the variable group, respectively.
14. (Original) The system of claim 1, wherein the seventh logic is configured to further cause the processor to define the at least one representative data object such that the at least one representative data object has a cumulative fixed magnitude and a cumulative variable magnitude such that future net magnitudes of the fixed group and the variable group are replicated by the at least one representative data object.
14. The system of claim 1, wherein the seventh logic is configured to further cause the processor to define the at least one representative data object such that the at least one representative data object has a cumulative fixed magnitude and a cumulative variable magnitude such that future net magnitudes of the fixed group and the variable group are replicated by the at least one representative data object.
15. (Original) The system of claim 1, further comprising eighth logic stored in the memory and executable by the processor to cause the processor to store the at least one representative data object in a data store as an adjustment to the set of data objects such that a number of data objects in the set of data objects is reduced.
15. The system of claim 1, further comprising eighth logic stored in the memory and executable by the processor to cause the processor to store the at least one representative data object in a data store as an adjustment to the set of data objects such that a number of data objects in the set of data objects is reduced.
16. (Original) The system of claim 1, wherein each data object of the set of data objects has a start timing, an end timing, and an event timing.
16. The system of claim 1, wherein each data object of the set of data objects has a start timing, an end timing, and an event timing.
17. (Original) The system of claim 16, wherein the common set of properties comprises the end timing and the event timing.
17. The system of claim 16, wherein the common set of properties comprises the end timing and the event timing.
18. (Original) The system of claim 1, wherein the at least one representative data object comprises multiple data objects that cumulatively maintain the net magnitudes of the fixed group and the variable group and maintaining the net historical magnitude of the variable group.
18. The system of claim 1, wherein the at least one representative data object comprises multiple data objects that cumulatively maintain the net magnitudes of the fixed group and the variable group and maintaining the net historical magnitude of the variable group.
19. (Original) The system of claim 1, wherein each data object of the set of data objects comprises data representative of a trade involving an exchange of cash flows, such that each fixed constituent data object and each variable constituent data object is representative of a leg of the exchange of cash flows.
19. The system of claim 1, wherein each data object of the set of data objects comprises data representative of a trade involving an exchange of cash flows, such that each fixed constituent data object and each variable constituent data object is representative of a leg of the exchange of cash flows.
20. (Original) A computer-implemented method for processing a set of data objects, each data object of the set of data objects comprising a fixed constituent data object and a variable constituent data object, the method comprising:
allocating, by a processor, each fixed constituent data object to one of a plurality of fixed groups, the fixed constituent data objects in each fixed group of the plurality of fixed groups having a common set of properties;
allocating, by the processor, each variable constituent data object to one of a plurality of variable groups, the variable constituent data objects in each variable group of the plurality of variable groups having a common set of properties;
determining, by the processor, a net magnitude for each fixed group of the plurality of fixed groups and for each variable group of the plurality of variable groups;
determining, by the processor, a historical component for each variable constituent data object;
determining, by the processor, a net historical magnitude for each variable group of the plurality of variable groups based on the historical components of the variable constituent data objects in the variable group;
implementing, by the processor, an optimization to define at least one representative data object to represent the fixed and variable constituent data objects in each pair of fixed and variable groups having a matching common set of properties, the at least one representative data object maintaining the net magnitudes of the fixed group and the variable group and maintaining the net historical magnitude of the variable group; and storing, by the processor, the at least one representative data object in a data store as an adjustment to the set of data objects such that a number of data objects in the set of data objects is reduced.
20. A computer-implemented method for processing a set of data objects, each data object of the set of data objects comprising a fixed constituent data object and a variable constituent data object, the method comprising: 
allocating, by a processor, each fixed constituent data object to one of a plurality of fixed groups, the fixed constituent data objects in each fixed group of the plurality of fixed groups having a common set of properties; allocating, by the processor, each variable constituent data object to one of a plurality of variable groups, the variable constituent data objects in each variable group of the plurality of variable groups having a common set of properties; determining, by the processor, a net magnitude for each fixed group of the plurality of fixed groups and for each variable group of the plurality of variable groups; 
determining, by the processor, a historical component for each variable constituent data object; 
determining, by the processor, a net historical magnitude for each variable group of the plurality of variable groups based on the historical components of the variable constituent data objects in the variable group; 
implementing, by the processor, an optimization to define at least one representative data object to represent the fixed and variable constituent data objects in each pair of fixed and variable groups having a matching common set of properties, the at least one representative data object maintaining the net magnitudes of the fixed group and the variable group and maintaining the net historical magnitude of the variable group; and storing, by the processor, the at least one representative data object in a data store as an adjustment to the set of data objects such that a number of data objects in the set of data objects is reduced.
21. (Currently Amended) A computer program product for processing a set of data objects, each data object of the set of data objects specifying a fixed constituent data object and a variable constituent data object, the computer program product comprising one or more non-transitory computer-readable storage media having stored thereon computer-executable instructions that, when executed by one or more processors of a computing system, cause the computing system to perform a method, the method comprising:
allocating each fixed constituent data object to one of a plurality of fixed groups, the fixed constituent data objects in each fixed group of the plurality of fixed groups having a common set of properties;
allocating each variable constituent data object to one of a plurality of variable groups, the variable constituent data objects in each variable group of the plurality of variable groups having a common set of properties;
determining a net magnitude for each fixed group of the plurality of fixed groups and for each variable group of the plurality of variable groups;
determining a historical component for each variable constituent data object;
determining a net historical magnitude for each variable group of the plurality of variable groups based on the historical components of the variable constituent data objects in the variable group;

implementing an optimization to define at least one representative data object to represent the fixed and variable constituent data objects in each pair of fixed and variable groups having a matching common set of properties, the at least one representative data object maintaining the net magnitudes of the fixed group and the variable group and maintaining the net historical magnitude of the variable group; and
storing the at least one representative data object in a data store as an adjustment to the set of data objects such that a number of data objects in the set of data objects is reduced.
21. A computer program product for processing a set of data objects, each data object of the set of data objects specifying a fixed constituent data object and a variable constituent data object, the computer program product comprising one or more non-transitory computer-readable storage media having stored thereon computer-executable instructions that, when executed by one or more processors of a computing system, cause the computing system to perform a method, the method comprising: allocating each fixed constituent data object to one of a plurality of fixed groups, the fixed constituent data objects in each fixed group of the plurality of fixed groups having a common set of properties; allocating each variable constituent data object to one of a plurality of variable groups, the variable constituent data objects in each variable group of the plurality of variable groups having a common set of properties; determining a net magnitude for each fixed group of the plurality of fixed groups and for each variable group of the plurality of variable groups; determining a historical component for each variable constituent data object; determining a net historical magnitude for each variable group of the plurality of variable groups based on the historical components of the variable constituent data objects in the variable group; implementing an optimization to define at least one representative data object to represent the fixed and variable constituent data objects in each pair of fixed and variable groups having a matching common set of properties, the at least one representative data object maintaining the net magnitudes of the fixed group and the variable group and maintaining the net historical magnitude of the variable group; and storing the at least one representative data object in a data store as an adjustment to the set of data objects such that a number of data objects in the set of data objects is reduced.
22. (Original) A system for processing a set of data objects, each data object of the set of data objects specifying a fixed constituent data object and a variable constituent data object, the system comprising:
means for allocating each fixed constituent data object to one of a plurality of fixed groups, the fixed constituent data objects in each fixed group of the plurality of fixed groups having a common set of properties;
means for allocating each variable constituent data object to one of a plurality of variable groups, the variable constituent data objects in each variable group of the plurality of variable groups having a common set of properties;
means for determining a net magnitude for each fixed group of the plurality of fixed groups and for each variable group of the plurality of variable groups;
means for determining a historical component for each variable constituent data object;
means for determining a net historical magnitude for each variable group of the plurality of variable groups based on the historical components of the variable constituent data objects in the variable group;
means for implementing an optimization to define at least one representative data object to represent the fixed and variable constituent data objects in each pair of fixed and variable groups having a matching common set of properties, the at least one representative data object maintaining the net magnitudes of the fixed group and the variable group and maintaining the net historical magnitude of the variable group; and
means for storing the at least one representative data object in a data store as an adjustment to the set of data objects such that a number of data objects in the set of data objects is reduced.
22. A system for processing a set of data objects, each data object of the set of data objects specifying a fixed constituent data object and a variable constituent data object, the system comprising: means for allocating each fixed constituent data object to one of a plurality of fixed groups, the fixed constituent data objects in each fixed group of the plurality of fixed groups having a common set of properties; means for allocating each variable constituent data object to one of a plurality of variable groups, the variable constituent data objects in each variable group of the plurality of variable groups having a common set of properties; means for determining a net magnitude for each fixed group of the plurality of fixed groups and for each variable group of the plurality of variable groups; means for determining a historical component for each variable constituent data object; means for determining a net historical magnitude for each variable group of the plurality of variable groups based on the historical components of the variable constituent data objects in the variable group; means for implementing an optimization to define at least one representative data object to represent the fixed and variable constituent data objects in each pair of fixed and variable groups having a matching common set of properties, the at least one representative data object maintaining the net magnitudes of the fixed group and the variable group and maintaining the net historical magnitude of the variable group; and means for storing the at least one representative data object in a data store as an adjustment to the set of data objects such that a number of data objects in the set of data objects is reduced.


Conclusion/Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDRIA Y BROMELL whose telephone number is (571)270-3034. The examiner can normally be reached M-F 8-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Beausoliel can be reached on 571-272-3645. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALEXANDRIA Y BROMELL/Primary Examiner, Art Unit 2167                                                                                                                                                                                                        October 8, 2022